OFFICE OF THE ATTORNEY         GENERAL    OF TEXAS
                          AUSTIN




Eonorable J. B, IdsDonald
Commlesl.onerof Agriculture
Au&in, Tens




          W3 era in reo                      ueat far an opilllon
upon the following




               oertifioate per;dttin& then t,Gebi;,rturserg
stock izto this atete. Xt red.9 ae.followas
          Q3 person, partnershiD,of wr~ratlon
     outside the State shall be perd.tted to Ship
     nursery stook into t&is State without having
     ::iretfiled with the Ctxnmiapianerof Agrioul~-
     ture a oertlfica8copy ef his or thsit asrttfl-
Honorabls 3. IL HoDonald, Page 8


     oate of inapeotionissued by the proper authorl-
     ties in the Stats from whioh the shipment ori-
     ginates. Suoh oertifloatenust 8hor that the
     stook   to be shipped ha6 been srszilnsd     by the
     proper officers of inopeotion In auoh State,         and
     that it ia a>garantlyfree from all dangerous ia-
     mot pests or ooatagiouadieeasea and when fuai-
     gation 18 required by the Corsmisaloner of Aqri-
     oulturo, that ths stoc.4ham bsen propsrly iti-
     irated.
     ,_1       Upon receipt of iu4t: csrtifioate,     the
     Comulisalon4r   shall   make   CnJc;? inlWSti&AtiOll   as
     TV r:oralstanding and integrity as will satisfy
     him that the amlioant Is entitled tu rooeive




          %aoh box, bole or paoka;se of nureary staok
     Srom outside the Stats shall beer a tag on which
     le printed a oo:?y of the oertifioatsof this
     State, and alao a oopy of ths sertifiaeteof
     the state in which it originetQ8.*  (UWktrS4Or-
     ing   our41

            Artlale .193deals with *inspsotionfeee*t
          “!t%Q &UWSi85~0~~   @i-&l fir aIU!OOllQ4t
     rsaronablefsee for the lnspeoblonherein pro-
     vided for, 9f not &QSU than two dollars aad
     fttts cent6 nor mm     thsn ftftesn dollars fer
     eeoh inaDeOtion.* lUnder6coringOUTB1
          The rrgeoialrider to the Itemhad Agrloultural
pertmnt appropriationin the Oeaeral %psrt;nsntalAppn,
tlon Bill, Senate Bill 487, Aotisof the 40th Le@lsletum;~
“appro~riatea*oertain   f ee6 and/or balanoee for the we  of
tie Depsrtmnt of Agriaulture     for activitiss “as hsreinabovo
speoiflosllyttw&zed.”       This rider reads ae ~tol.~~o~
            ”    all fees and/or tinexpended
                                           balances
     WLiCh &Gs*been reoeived an8 WtdCh may be re-
     oeived b;+virtue of Chapter%7,Artfcls X%3, Ee-
     vised Ctvil Gtatutss, 182A . . .
                                                                              379



iktnorable
         S. 2:.&Donald, Page 3


          It will be         noted that all fees which have been re?
ceived and which may         be rsoeived "by virtiisof Chapter 9,
Artlcls 153, Revised         Gfvil Statutea, 1925* are among those
fees agrcprlated to          the use of the Department of Agrioul-
tur83.
          iieoall attentionto the faot thritChapter 9 does
not Oontain an "Article 153". Cbqter 7 Title 4, the Nur-
sery Inspeoticn Law, ooipriscasArticle6 ilQ-135. Article0
125 end 133 provide for the oolleation of fees. In the
Co~sral De~art~snta.1              Bill, agrloulturalrider,
                     h;,pro;Iriation
sk.ovequoted, t:~ereis no lnolusicn of Artlole 128 presorib-
in:;A five dollar fee for a cortifioetefor cut-of-state
nurserymen,on& Article 133, tLe _:enerelinrrpeotion fee
stntute, is referred tc as Article 153.
           There is no doubt in our minds that in enaoting the
speoial r5Aer above referred to the h&.aLature     intendedto
appropriatefor the use of the Drpartrnsnt    of Agric3ulture
                                                           es
outlined in the iteaieed seotion of the bill all the nursery
inspeotionfees collootedunder Chapter 7, inoludlng the fees
provfded for in Article 128 ea well as Artiale 133. Further-
~:ore,we think it is a:pparentthat failure to mention Article
12j w0.san ove;a%ghtand reference to 153 - a non-existent
statute In Chagter 7 - an error.
             Iri   nedthor   instame,     however,    IB   the intsntion of
the Legislature olroumvented.
          Sn the   first   plaoe, the Legislature      appropriated
all fees received or receivable under Chapter 7, the Rtrsery
InapeotionLaw. It is true that only one fee article of
tilestatute is referred to, but even hare a aerioua error
is costi:.tted.  The e:‘feetof the error is to nedesaltatea
construotlonwhloh will aarry      out  the intention of the Le$is-
lature. It WHB obviouslynot the plan of the laumakingbody
to inolude feee oollected from intrastatenurserymen,end
to exclude without     mention the inspection     fees  of out-of-state
nurserymen.
          The very next rcfertmco II:the rider is to "ahag-
tcr 3 of Title 4, Reds& Civil s&r:tutes,  1823." T&la incli-
cates thittt.:ie
               Legislature intaniec;that all the fues re-
ceived ,317
          receivableunder Chapter 7 were a?Dropriated.
             ,T:23 canon5   oi   Lstntatory   COllSLZXCtiO9    support the
yxltic-r,   vie hvc    taken.
                                                                    ‘38(


Ronorable J. E. UoDonald, Rage 4


          The section of t.herider with whioh we are oonoern-
ed is erroneous and anzbiuof.18. It ie subjeot to oomstruo-
tion.  While es a genera !frule legislativeerror8, nilstakw
or otisgions oannot be oorreoted u,nlessby the Legislature
        still obvious error8 or uLietakesof a olerioal
~~~~%tioal or tgographloal nature my be dleregarded:
      Rlllere* mutual Fire Insurance00. v. city or Aurtin,
           210 s. 1. 825
      Cernooll v. Colorado County, 48 s. w. (2d) 47Q
      Frasa v. Darrouzett IndependentSohool Dlstriot,
           227 s. IV.751
      State v. Cunter, 81 9. w. lC2S
            =Thue it is settled that the intention of
      the Legislature controls the language used by
      it, and in construing a etatute the oourt       ie not
      neoeeearily    oonfined to the literal   meanfng oi
      the word8 wed, especially     in rerpeat   of lrolated
      or prtioular ;rovieions;the intent rathar
      than t.h:6  rtrldt letter of the aot will be re-
      .garded.* 39 Tex. JUr. 181
          The intent or the Lagl8lature     m8  undoubtedly    to
appropriate ell the fees oolle0ted under Chapter 7 to the
           of Agrioulture. Sin00
Departrtient                          there ir no Artlole   155,
the reasonable constructionie to inolude all fees rsoeired
or recetveble under fee articles, i.e. Artioleo 12S and 133,
within the rider appropriation.
            It 1s our opinion that the five dollar rees oolleot-
.ed rrom out-or-state  nureerymen under Arbicle MS,   Revised
Civil Statutes, 1926, are ‘fees . . . whloh have been received
and whloh may be received by vlrt:.le of Chapter 7, Article
153, Revised Civil Stat:,.tee, 1926* within the purvfew of the
rider t.2the agriculturalappropriationof Senate Bil.14M,
the General Degartaentel Ar;:proprietlon Bill, and as suoh are
asproprlatedto the Department of Agriculture    to be used for
HOnOrable   3. E. KoDoneld, Page 6


the purposes and in the manner provided in said rider.
            Trusting   that we have   rullg    answered    your   inquiry,
we are
                                                  Your31very truly
                                              ATTORNEY    GZNERAL OF TEMS